Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

Claims 9, 10 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As set forth in the previous office action;
“In claim 9, “the longitudinal axle“ listed with no clear structural relationship to the support member. Here such can be a separate element or a feature upon the support member. Further there is no previously recited no shape or element of the support member that has a longitudinal dimension.  As such, how a longitudinal axle would be related to the support member or how such is to rotate over it cannot be clearly determined. is recited such that one could determine how a longitudinal feature exist or how such how a longitudinal axle is to  of  the support member lacks a proper antecedent.  No axle or rotatable any such structure has been previously recited. 
The amendments to claim 10 do not resolve the structural unclarity of the claim.  Here such is interpreted for the purposes of the instant office action to be invoking means plus function where the member is generically recited without structure to perform the function to control to limit rotation of the first axle. The corresponding structure disclosed is control member 174 in a “magnet brake”.  Likewise the claim 11, is considered to invoke means plus function. In claim 12, a position member is considered a generic placement term invoking means plus function for a member that functions to rotate a first and second 
Claim 8 is interpreted as above with the corresponding structure of the support member being disclosed as 170 with the half circle and flat side as shown in fig. 9C. “
Claim Rejections - 35 USC § 102
Claim(s) 1-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Searles 3,047,133.
As set forth in the previous office action;
“As to claim 1, Searles1 shows at least one cleaning member 18 capable of being used for cleaning at least one belt of a bowling pinsetter; a frame 17 capable of coupling the at least one cleaning member to the bowling pinsetter; and
at least one positioning member 25 comprising a mechanism 26  capable of  moving and guiding the at least one cleaning member between a cleaning position and a non-cleaning position with a bowling pinsetter. 
The positioning member is configured to provide a translational and/or a rotational movement for moving and guiding the at least one cleaning member between the cleaning position and the non-cleaning position as called for in claim 2. 
.    The apparatus according to claim 1, wherein the frame comprises a support member for receiving the at least one cleaning member and the at least one belt in the cleaning position.
A housing 20 as part of the frame 17 that is considered of a structure that is open so that the at least one cleaning member contacts at least one belt as called for in claim 3. 	As to claim 4, the frame 17 comprises a first and a second axles 16 for the at least one cleaning member.
Element 22 is considered at least one locking member for locking the at least one cleaning member to the at least one of the first and the second axle as called for in claim 5 and is considered capable of detaching the axles form the frame as called for by claim 
Claim 7 is considered shown in the plurality of the cleaning members 18 mounted into the same axle adjacent to each other in fig. 3. 
As to claim 8, elements 19 are considered a support member within the frame for receiving the at least one cleaning member 18 and the at least one belt in the cleaning position. 
 Support member 19 is considered rotatable about its longitudinal axle between a first state and a second state, wherein in the first state the cleaning member is in the noncleaning position and in the second state the cleaning member is in the cleaning position as shown in fig. 8 as called for in claim 9.
Claim 10 is considered shown with a groove between support members 19 for receiving the at least one cleaning member 18 and the at least one belt in the cleaning

The at least one positioning member 25 comprises a mechanism 28 for rotating the first axle during the positioning of the at least one cleaning member to the non-cleaning position and for rotating the second axle during the positioning of the at least one cleaning member to the cleaning position as called for by claim 12, when contacting the belt.
With respect to claim 13, the apparatus is considered capable of cleaning a plurality of belts of the bowling pinsetter simultaneously and capable of being used as an auxiliary device for a bowling pinsetter as called for in claim 14.
Searles shows a belt capable of being used to set and transport pins and being described as a bowling pin setter as called for in claim 15.”    
Conclusion
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Indefiniteness Rejections
 	Applicant merely argues that a person having ordinary skill in the art would understand the metes and bounds of claim 9 from the specification and illustrated embodiments. Obviously from the nature of the rejection, the examiner disagrees.  In contrast with applicant’s position, the specification and drawings do not set the boundaries of the claimed subject matter.  As pointed out by the court, we must first determine the scope of the claim. “The name of the game is the claim.'' In re Hiniker Co., 150 F.3d 1362,1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998). No structure with respect to the support member or its shape are recited in claim 8 and as such any longitudinal axle with respect to it being only functionally related to it in claim 9 fails to clearly define any clear structure that makes up the apparatus. Nor does applicant in his remarks attempt to define the structure attempting to be defined by the claim.  Instead he merely points to the specification and says one skilled in the art would understand. Such an argument fails to show how the rejection is in error.  Further considering that the support member may be a roller with an “axle” or it may be an elongated bar with some sort of pivot point any structure implied is ambiguous and indicates no clear boundaries to the structure intended by the recitations of the claim.  One skilled in the art has no way to determine from the claim the structure intended from the functional and operational language that the support member and some sort of longitudinal axis related to in in some way rotatable over it between a first and second state.  As such, as such to refer to any “longitudinal axle” without any structure or clear relationship to the support member makes it impossible for one skilled in the art to determine the metes and bounds of the claim and the structure applicant is attempting to exclude others from practicing.  As such, applicant’s remarks fail to show how the rejection is in error.
	With respect to claim 10, the rejection explicitly state that the “amendments to claim 10 do no resole the structural clarity of the claim.” Any error in failing to list it in the opening statement of the rejection does not remove the rejection as set forth in the office action of 5/8/20.  Here any structure intended to meet the function of allowing it to clear the belt from multiple directions cannot be determined. Here one cannot even determine if the multiple direction refers to the moving direction of the belt or different perspective direction with respect to the belt itself. As such, claim 10 remains indefinite as one cannot determine the metes and bounds for any structure if the cleaning belt capable of performing the functional capabilities being recited. 
Anticipation Rejections
In response applicant merely submits that all claims are patentable without showing how the grounds for rejection is in error.  He merely restate claim 1 and the rejection, an presents the singular interpretation that the link 25 of Searles “are configured only to press the cleaning unit against the belt”.  Claim 1 only defines the functional capabilities of the mechanism that allows the members to contact and not contact the belts.  Such a capability is clearly present in the mechanism of Searles where one could clearly pull up on his bar 29 against the force of the spring 33 to disengage the cleaning members.  Here such a functional characteristic is inherent to one of ordinary skill in the art and a prima case is considered to be clearly established. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647.  
The position of the previous office action has not changed;
“Applicant restates claim 1 and the grounds for rejection to conclude that the corresponding link 25 of Searles pivoting about point 26 is, “not configured to (or capable of) moving and guiding a cleaning unit between the cleaning and non-cleaning positions.” Yet the claim does not characterize any characteristics of any such positions or how each position is to be obtained.  Most broadly a cleaning and non-cleaning position can be descriptive of any mechanism capable of moving to at least two different positions.  What makes one cleaning and the other non-cleaning amounts to no particular structure that can be relied upon to distinguish over the applied art.  Here the only limitation of the mechanism is that it must move and guide most broadly between two positons as Searles is capable of doing by lifting member 29 which would lessen the pressure on the cleaning discs 18 to what can be considered a noncleaning position.  Here applicant fails to show any structure recited capable of distinguishing over the applied art.”

As such applicant’s remarks fail to show how the grounds for rejection is in error. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711